DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application is being examined under the pre-AIA  first to invent provisions. 
** CONTINUING DATA *************************
This application is a CON of 15/791,045 10/23/2017 PAT 10344233
which is a CON of 15/682,368 08/21/2017 PAT 10344232
which is a CON of 15/077,782 03/22/2016 PAT 9738579
which is a DIV of 14/842,729 09/01/2015
which is a CON of 14/799,522 07/14/2015 ABN
which is a CIP of 14/138,635 12/23/2013 PAT 9458073
which is a CON of 13/023,505 02/08/2011 PAT 8614257
which claims benefit of 61/302,516 02/08/2010
Regarding the continuing data, the examiner notes that Application numbers: 15/791,045; 15/682,368; 15/077,782; 14/842,729 and 14/799,522 fully support the content of the instant application, however, the provisional Application number 61/302,516; Application numbers 14/138,635 and 13/023,505 do not fully support the content of the instant claimed invention (e.g. steps a-c of the instant claim 1).

Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The terms "high biogenic" in claim 7, lines 4-5 is a relative term which renders the claim indefinite.  The term "high biogenic " is not exactly defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schinski (US 2009/0056225).
	Applicants’ claimed invention is directed to a transportation fuel or fuel additive derived from municipal solid wastes (MSW) that contain materials that are produced from biogenic derived carbon materials and non-biogenic derived carbon materials, the transportation fuel or fuel additive derived from a process comprising the steps of: a) in a feedstock processing step, removing some of the non-biogenic derived carbon materials and non-carbonaceous materials from municipal solid wastes to produce a processed MSW feedstock that contains a higher concentration of biogenic carbon materials than non- biogenic carbon materials; and b) converting the processed MSW feedstock into Fischer-Tropsch liquids in a bio- refinery while maintaining a greater concentration of biogenic carbon than non-biogenic carbon; and c) upgrading the Fischer-Tropsch liquids into a transportation fuel or fuel additive while maintaining a greater concentration of biogenic carbon than non-biogenic carbon.
Claims 1-14 are considered a product-by process claim.
2113 Product-by-Process Claims [R-9]
PRODUCT-BY-PROCESS CLAIMS ARE NOTLIMITED TO THE MANIPULATIONS OF THERECITED STEPS, ONLY THE STRUCTUREIMPLIED BY THE STEPS

“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985).

Schinski discloses a Fischer-Tropsch liquid fuel derived from biomass/MSW.
See Example 1-5 and Figure 3.
Schinski teaches a fuel product by introducing biomass into a conventional refinery, the process comprising the steps of: a) co-feeding biomass and refinery residual material as a hybrid feedstock to a gasifier; b) gasifying the hybrid feedstock in the gasifier to form syngas; and c) processing at least some of the syngas to form a syngas-derived product, wherein at least some of the syngas-derived product is utilized in the conventional refinery.  In some such embodiments, the hybrid feedstock fed to the gasifier generally comprises from at least about 1 weight percent pyrolysis oil to at most about 99 percent pyrolysis oil, and more typically from at least about 5 weight percent pyrolysis oil to at most about 90 percent pyrolysis oil. See paragraphs 0006 and 0038.
Schinski teaches that the refinery residual feedstock include, but are not limited to, fossil feedstocks, crude oil, tar sands, shale oil, coal, natural gas, combinations thereof, and the like. In some embodiments, the refinery residual material comprises asphaltenes and/or tars or other low-value carbonaceous by-product streams.  See paragraph 0036.  
Schinski teaches that the biomass can include, but not be limited to, agricultural feedstocks, forestry-based feedstocks, municipal solid waste, combinations thereof, and the like. In some such embodiments, wherein the biomass comprises municipal solid waste (MSW), the municipal solid waste can include, but not be limited to, waste plastics, used tires, paper, scrap-wood, food-processing waste, sewage, sludge, green-waste, combinations thereof, and the like.  See paragraph 0037.
Schinski teaches that the step of gasifying comprises a gasifier of a type selected from the group consisting of partial oxidation gasifier, a steam reformer, an autothermal reformer, and combinations thereof (although other gasifier types can also be used).  See paragraph 0041.
Schinski teaches that the syngas-derived product is selected from the group consisting of H2, syncrude, hydrocarbons, oxygenates (e.g., alcohols and ethers), olefins, and combinations thereof. In some such embodiments, wherein the syngas-derived product comprises H2, at least some of the H2 is used in hydroprocessing operations within the (conventional) refinery. In some or other embodiments, steam and/or power produced directly or indirectly from the syngas can be at least partially directed into the conventional refinery.  See paragraph 0042.
The difference between Schinski and the claimed invention is that the instant claims require high concentration of biogenic (biomass) and low concentration of non-biogenic (fossil based) as a feedstock.  However, Schinski expressly teaches that the feedstock comprises at least about 5 weight percent pyrolysis oil to at most about 90 percent pyrolysis oil (biomass) and refinery residual material as a hybrid feedstock.  Therefore, high concentration of biogenic (biomass) and low concentration of non-biogenic (fossil based) fall within the range cited by Schinski. Thus, it is well within a purview of one ordinary skilled in the art at the time of the invention to follow the guidance provided by Schinski using a hybrid feedstock for obtaining high energy liquid fuel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agrawal et al (US 2008/0115415 A1).
Claims 1-14 are considered a product-by process claim.
2113 Product-by-Process Claims [R-9]
PRODUCT-BY-PROCESS CLAIMS ARE NOTLIMITED TO THE MANIPULATIONS OF THERECITED STEPS, ONLY THE STRUCTUREIMPLIED BY THE STEPS

“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985).

Agrawal discloses a Fischer-Tropsch liquid fuel derived from carbon containing moieties such as biomass, coal, methane, naphtha as a carbon source and hydrogen from a carbon-free energy source is disclosed. The biomass can be fed to a gasifier along with hydrogen, oxygen, steam and recycled carbon dioxide. The synthesis gas from the gasifier exhaust is sent to a liquid hydrocarbon conversion reactor to form liquid hydrocarbon molecules. Unreacted CO & H2 can be recycled to the gasifier along with CO2 from the liquid hydrocarbon conversion reactor system. Hydrogen can be obtained from electrolysis of water, thermo-chemical cycles or directly by using energy from carbon-free energy sources.  See abstract.
Agrawal teaches that carbon-containing municipal waste and some coal can also be co-fed to a properly designed gasifier. Thus, organic waste materials from various sources can be converted to useful liquid hydrocarbons. This will not only help with the handling of waste material but also in the carbon management of the environment. Also, along with biomass, other coal derived or coal like materials such as peat, lignite, pet coke, sub-bituminous, bituminous, anthracite etc. can also be co-fed to the gasifier. Other carbon sources such as methane, naphtha can also be co-fed along with the biomass.  See paragraph 0058.
These teachings provide a much needed feasible sustainable pathway to supply high energy density liquid hydrocarbon fuel for the transportation sector. By using energy from a carbon-free energy source and judiciously combining it with biomass gasification, the yield of liquid hydrocarbon fuels is increased. The teachings described above provide novel ways of combining energy from a carbon-free energy source with a biomass gasification process. Specifically, when a carbon-free energy source is recovered as H2, the novel manner in which H2 is used in the gasifying step of the biomass leads to desirable ratios of H2 to CO for the subsequent processing in liquid hydrocarbon reactor. When this H2 is fed to the gasifier, it suppresses the formation of CO2 and increases yield of liquid hydrocarbon products per pass.  See paragraph 0063.
Agrawal teaches instead of co-feeding pet coke, methane, naphtha, coal or municipal waste, these carbon-moieties or their combination in any proportion can be solely used for gasification instead of biomass and all the teachings will again apply for such a situation. In such a case, when coal, methane, naphtha or pet coke is gasified using the process of current invention; the amount of co-produced CO2 from the overall process is minimal and this eliminates the need for CO2 sequestration from the conversion of these carbon sources to liquid fuel. See paragraph 0060. Therefore, in order to eliminate the need for the CO2 sequestration the amount of fossil based carbon in the process of producing liquid fuel is minimal.  Thus, it is well within a purview of one ordinary skilled in the art at the time of the invention to follow the guidance provided by Agrawal using a hybrid feedstock for obtaining high energy liquid fuel.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Aulich et al (US 2009/0000185 A1).
Claims 1-14 are considered a product-by process claim.
2113 Product-by-Process Claims [R-9]
PRODUCT-BY-PROCESS CLAIMS ARE NOTLIMITED TO THE MANIPULATIONS OF THERECITED STEPS, ONLY THE STRUCTUREIMPLIED BY THE STEPS

“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Emphasis added by examiner) Furthermore, ”[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972)(Emphasis added by examiner).
Aulich discloses an aviation-grade kerosene comprising producing a first blendstock from at least one non-petroleum feedstock, the first blendstock comprising primarily hydrocarbons selected from the group consisting of isoparaffins and normal paraffins; producing a second blendstock comprising primarily hydrocarbons selected from the group consisting of cycloalkanes and aromatics; and blending at least a portion of the first blendstock with at least a portion of the second blendstock to produce aviation-grade kerosene.  See abstract. 	Aulich discloses in embodiments, the aviation-grade kerosene comprises up to 95 vol. % of first blendstock and up to 35 vol. % of second blendstock.  See paragraph 0014.
Aulich discloses that the first blend stock is produced with a feedstock such as biomass, vegetable oil, biologically derived oils etc. by liquefaction via Fischer Tropsch processing.  See claims 13-16.  Aulich discloses various carbon ranges of the fuel samples showing the kerosene possessing carbons in the range of C7-19 with the most being C10 and over. See Figures 1-5.
Aulich discloses that the Fischer-Tropsch derived fuel is formed from the reaction of carbon monoxide, which may come from a natural source (i.e. biogenic).  See paragraph 0043.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 12-28 and 30-39 of copending Application No. 14/947,820. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims (1, 3, 6, 12-28 and 30-39) are also directed to a transportation fuel or fuel additive produced from high biogenic carbon and non-biogenic carbons which the end product is the same.  Therefore, the claims of co-pending application anticipate the presently claimed invention (same product).
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,738,579; claims 1-24 of U.S. Patent No.10704002 and claims 1-12 of U.S. Patent No.10760018. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims of U.S. Patent Numbers. 9,738,579, 10704002 and 10760018 are directed to a production of transportation fuel or fuel additive from high biogenic carbon and non-biogenic carbons.  Therefore, the aforesaid processes and system produces the same product as claimed in the presently claimed application.  Thus, the claims of U.S. Patent Numbers 9,738,579, 10704002 and 10760018 anticipate the presently claimed invention (same product).




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,344,232 and over claims 1-27 of U.S. patent No. 10,344,233. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims of U.S. Patent No. 10,344,232 and 10,344,233 are directed to a transportation fuel or fuel additive from high biogenic carbon and non-biogenic carbons. Thus, the claims of U.S. Patent No. 10,344,232 and 10,344,233 anticipate the presently claimed invention (same product).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-14 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 of prior U.S. Patent No. 10975320. This is a statutory double patenting rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/Primary Examiner, Art Unit 1622